F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                         SEP 30 1997
                             FOR THE TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

    STATE FARM FIRE AND
    CASUALTY COMPANY,

               Plaintiff-Appellee,
                                                       No. 97-6013
    v.                                            (D.C. No. 95-CV-1387)
                                                       (W.D. Okla.)
    WESLEY LYTLE,

               Defendant-Appellant,

         and

    DEWAYNE EDWARD NEWMAN;
    KIMBERLY A. NEWMAN,

               Defendants.




                             ORDER AND JUDGMENT *



Before TACHA, McKAY, and BALDOCK, Circuit Judges.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.

      State Farm Fire and Casualty Company sought and received a declaratory

judgment that the homeowner’s policy it issued to defendants DeWayne Edward

Newman and Kimberly A. Newman does not obligate it to cover the damages

resulting from DeWayne Newman’s shooting of defendant Wesley Lytle.

      The following facts were stipulated. Kimberly Newman called her brother,

Wesley Lytle, after a domestic quarrel between her and her husband DeWayne.

DeWayne threatened to get his gun if Wesley came to the Newman’s home, and

after Kimberly left the house, he went to the backyard shed to get ammunition for

his shotgun, returned to the house and loaded his twelve-gauge shotgun with five

rounds of ammunition. DeWayne then waited for Wesley to arrive. Wesley

knocked at the Newman’s front door and, when there was no answer, kicked in a

door panel. DeWayne then aimed the shotgun at the opening in the door and shot

at Wesley, wounding him.

      State Farm contends there is no insurance coverage because DeWayne’s

actions were not an accident under the policy’s “occurrence” clause and,

moreover, the policy’s intentional act exclusion provision excludes coverage


                                         -2-
because DeWayne’s actions were intentional. DeWayne contends that there is

coverage because he only meant to scare Wesley, not harm him, and that he acted

in self-defense.

        The district court carefully and thoroughly analyzed the issues in light of

the record. We have also carefully reviewed the parties’ briefs, the record on

appeal, and the district court order, and we affirm for substantially the reasons

given by the district court. It is clear from the stipulated facts that DeWayne’s

shooting was not an unexpected or unintended event. See Farmers Alliance Mut.

Ins. Co. v. Salazar, 77 F.3d 1291, 1297 (10th Cir. 1996) (defining “occurrence;”

applying Oklahoma law). It is equally clear that DeWayne’s intent to harm

Wesley can be inferred from his preparation, lying in wait, and direct aiming of

the shotgun at Wesley. See Allstate Ins. Co. v. Hiseley, 465 F.2d 1243, 1248

(10th Cir. 1972) (“[p]ersons are presumed to intend the natural and probable

consequences of their acts;” applying Oklahoma law). Finally, the district court

correctly found that there is nothing in the record to indicate that coverage for

acts of self-defense can be inferred from either the policy or any actions by State

Farm.




                                           -3-
     The judgment of the United States District Court for the Western District of

Oklahoma is AFFIRMED.



                                                  Entered for the Court



                                                  Deanell Reece Tacha
                                                  Circuit Judge




                                       -4-